Title: From Thomas Jefferson to Albert Gallatin, 20 December 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin.
                     Dec. 20. 08.
                  
                  The case of the schooner Concord, sold by J. Bell of Petersburg, to M. W. Hancock of Richmond. I think it may be concluded from the letters of Hancock & of the Collector, that the purchase of the schooner has been a bona fide one; but it is not even alledged that he has purchased the cargo, but it appears on the contrary that Bell has the same concern in that as before. as, where a person has once evaded the embargo laws, we consider all subsequent shipments & proposed voyages by him to be with the same fraudulent intention, the present shipment of the cargo of tobacco, before refused, being still the concern of Bell, must of course be still suspicious, & refused a permit.   but the request of the purchaser of the schooner that, after taking out the cargo, he may have a clearance for her to go in ballast to the district of Richmond, may be granted.
                  
                     Th: Jefferson
                     
                  
               